Title: To John Adams from Abiel Holmes, 11 November 1807
From: Holmes, Abiel
To: Adams, John



Novr. 11, 1807.

Mr. Holmes, presenting his respects to President Adams, takes the liberty to ask of him an account of General Oglethorpe, and particularly of what passed between the general and him in the interviews when the President was in London after the Peace of 1783. Mr. Holmes has noticed in Boswell’s Life of Johnson mention made of a MS. Memoir of Oglethorpe, and does not despair of obtaining it. He hopes yet to see a full account of that extraordinary man.
